 In the Matter of KELcoCOMPANY OF SAN DIEGOamdINTERNATIONALUNION OF OPERATING ENGINEERS,LOCAL UNION 526B, A. F. OF L.Case No. R-5115.-Decided April 22, 191.3Mr. Tom W. Henderson,of Los Angeles, Calif., for the Company.Mr. James A. Thomp- son,of San Diego, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of Operating Engi-neers,Local Union- 526B, A. F. of L., herein called the Union, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Kelco Company of San Diego, San Diego, Cali-fornia, herein called the Company, the National Labor Relations Boardprovidedfor anappropriate hearing upon due notice before Daniel J.Harrington, Trial Examiner.Said hearing was held at San Diego,California, on March 31, 1943.The Company and the Union appearedat and participated in the hearing, and all parties were afforded fullopportunity to be heard,to examineand cross-examine witnesses, andto introduce evidence' bearing on the issues.'The TrialExaminer'srulings made at- the hearing are free from prejudicial error and arehereby affirmed.On April 8, 1943, -the Union filed a brief which the Board- hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYKelco Company of San Diego is a Delaware corporation engaged inthe manufacture of kelp products at San Diego and National City,California.During 1941 the Company purchased raw materials valuedat about $175,000, approximately 11 percent of which was shipped to itl,AlthoughKelco Employees Association,herein called the Association, was served withnotice of hearing, it did not appear.49N.L R B, No7 8DEICISIONS OF NATIONAL LABOR RELATIONS, BOARDfrom points outside the State of California.During the same periodthe Company sold finished products valued at about $1,400,000, approx-imately 75 percent of which was shipped to*points outside the State ofCalifornia.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalUnion ofOperating Engineers,Local Union526B, isa labor organization affiliatedwith the American Federation of Labor,admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring February 1943, the Ui ion requested the Company to recog-nize it as the exclusive representative of its employees.The Companyrefused this request until such time as the Union is certified by theBoard.On April 11, 1942, the Company and the Association entered intoan exclusive bargaining contract.The contract provides that it shallremain in effect for one year, and from year to year thereafter unlessnotice to terminate is given by either party thereto at least thirty (30)days prior to any annual expiration date. The Union filed its petitionherein on February 26, 1943. , We find that the contract of April 11,1942, is not a bar to a determination of representatives at this time-inasmuch as the Union filed its petition more than thirty (30) daysprior to April 11, 1943.A statement of an agent of the Board, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.' .We find that a question affecting commerce' has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contended at the hearing that all production employees,relief operators, press operators, leaching and precipitating operators,acid treaters, incorporators and dryers, millers and blenders, sewingmachine operators, hoist operators, truck drivers, operator helpers,general helpers,maintenance employees, 'carpenters, electricians,welders,machinists, painters, millwrights, maintenance shift men,maintenance mechanics, maintenance helpers, miscellaneous employees,2 The Board agent reported that the Union presented 45 authorization cards bearingapparently genuine signatures of persons whose names appear on the March 9, 1943,pay roll of the Company. There are approximately 68 persons in the appropriate unit. KELCO COMPANY OF, SAN'DIEGiOt9storekeepers,watchmen, and janitors at the San Diego and NationalCity plants of the Company, including leadmen, but excluding officeand clerical employees,foremen',supervisory employees with the au-thority to hire and discharge, and boat crews employed on boats oper-ated by the Company, constitute an appropriate unit.The only controversy with respect to the unit at the hearing concerned leadmen.The Unionrequeststhat leadmen_ be included in the unit, and theCompany urges that they be excluded. The Company employs 6 per-sons classified by it as leadmen.Leadmen attend meetings of foremenat which time personnel as well as other problems are decided.Each,of the leadmen is in charge of about 10 employees and is responsiblefor production.The record indicates that the duties of leadmen andforemen are practically identical.Although leadmen do not havethe authority to hire and discharge, they do recommend the hire anddischarge of their subordinates.We shall exclude leadmen from theunit.After the close of the hearing, the Union notified the Board thatalthough it contended at the hearing that boat crews on boats operatedby the Company should be excluded from the unit,it now desired thatthey be included.The Company thereafter advised the Board thatit desired that boat crews be excluded from the uizit.No testimonywas taken at the hearing with respect to such employees.Under thecircumstances we shall exclude boat crews from the unit in the instantproceedingwithout prejudiceto their possible inclusion in the largerunit at some future date.We find that all production employees,relief operators,press oper-,ators,leaching and precipitating operators,acid treaters,incorporatorsand dryers,millers and blenders,sewing machine operators,hoist op-erators,truck drivers,operator helpers,general helpers,maintenanceemployees,carpenters,electricians,welders,machinists,painters, mill-wrights, maintenance shift men, maintenance mechanics,maintenancehelpers,miscellaneous employees,storekeepers,watchmen,and janitorsat the San Diego and National City plants of the Company, excludingleadmen, office and clerical employees, foremen,supervisory employeeswith the authority to hire and discharge, and boat crews_ on boatsoperated by the Company, constitute a unit appropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OFREPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed,during thepay-roll period immediately preceding the date of the Direction of 10DECISIONSOF NATIONAL LABOR RELATION'S BOARDElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in`the NationalLabor Relations Board by Section 9 (c) of the National Labor 'Rela'-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRrcTrD that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kelco Companyof San Diego, San Diego, California,an election by secret ballot shallbe conducted as early as possible, but not laterthan thirty (30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 10, of said Rules and Regulations,among the -employees in the unit found appropriate in Section IV, above, whowere`eniployed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off,and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by InternationalUnion of Operating Engineers, Local Union 526B, affiliated withthe,American Federation of Labor, for the purposes of collectivebargaining.